UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BANKERS CONSECO LIFE INSURANCE
COMPANY and WASHINGTON NATIONAL
LIFE INSURANCE COMPANY,
                             Plaintiffs,
                                                                     ORDER
                     – against –                                 16 Civ. 7646 (ER)

MOSHE M. FEUER, SCOTT TAYLOR,
DAVID LEVY, and BEECHWOOD CAPITAL
GROUP, LLC,
                     Defendants.


Ramos, D.J.:

         �e plaintiﬀs and defendants Feuer, Taylor, and Beechwood Capital Group have ﬁled a

Proposed Stipulation and Order dismissing the case as among these parties. Doc. 94. �e Court

has signed that order and ﬁled it on ECF contemporaneously with this Order. Only defendant

David Levy remains in this action. �e plaintiﬀs and Levy are directed to jointly provide a status

report to the Court by Wednesday, November 20, 2019. �is case remains stayed.


It is SO ORDERED.


Dated:    November 15, 2019
          New York, New York
                                                                 Edgardo Ramos, U.S.D.J.
